           Case 4:20-cv-00279-ALM Document 2 Filed 04/03/20 Page 1 of 1 PageID #: 194
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court          Eastern District of Texas - Sherman Division                        on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
       4:20-cv-279                          4/3/2020                              Eastern District of Texas - Sherman Division
PLAINTIFF                                                                    DEFENDANT
 JENAM TECH, LLC                                                               SAMSUNG ELECTRONICS CO., LTD.; SAMSUNG
                                                                               ELECTRONICS AMERICA, INC.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US10069945 B1                             9/4/2018                   JENAM TECH, LLC

2 US10075564 B1                            9/11/2018                   JENAM TECH, LLC

3 US10075565 B1                            9/11/2018                   JENAM TECH, LLC

4 US10375215 B1                             8/6/2019                   JENAM TECH, LLC

5 US10306026 B1                            5/28/2019                   JENAM TECH, LLC


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
